Steele Hays, Justice, dissenting. I have expressed my views in dissent in Phillips v. Jacobs, 305 Ark. 365, 807 S.W.2d 923 (1991). When a question of law is firmly settled, even by division, further dissent seems pointless. However, with all due respect to the majority, I believe so strongly the inherent and time-honored jurisdiction of trial courts to modify their judgments under Ark. R. Civ. P. 60(b) is not lost simply for the lack of a timely notice of appeal under Ark. R. App. P. 4(c), that I will continue to say so. If the failure to file a notice of appeal in accordance with Rule 4(c) deprives the trial court of jurisdiction to act under Rule 60(b), why is that not also true when no notice of appeal is filed in accordance with Rule 4(a)?